DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 13 remain pending in the application and have been fully considered.

Allowable Subject Matter
Claims 1 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a vehicle cooling system comprising: a plurality of heat-exchange target electric devices that are mounted on a vehicle and perform heat exchange with a heat exchange medium; a wire harness that is electrically connected to the heat-exchange target electric devices; a high-voltage battery that supplies power to heat- exchange target electric devices that drive the vehicle among the plurality of heat-exchange target electric devices; a heat consuming device that consumes heat of the heat exchange medium; an electrical junction box that is electrically connected to the wire harness and the high-voltage battery; electric device medium pipes that are routed along a routing path of the wire harness and are used for circulation of the heat exchange medium through the heat- exchange target electric devices; a battery medium pipe that is used for circulation of the heat exchange medium through the high-voltage battery; and a path switching unit to which the electric device medium pipes, the battery medium pipe, and the heat consuming device are connected so that the heat exchange 3018P00845 0001 PYZA-19168-US: Finalmedium is circulatable and that forms a heat exchange medium path in which the heat exchange medium is circulated through at least two of the plurality of heat-exchange target electric devices, the high-voltage battery, and the heat consuming device, wherein the path switching unit is provided in the electrical junction box and forms the heat exchange medium path according to a heat generation state of the heat-exchange target electric devices. The closest prior art references, such as those cited in the pertinent prior art, teach various elements of the claimed invention with particular regard to cooling systems in vehicles with electronic devices. However, none teach the wire harness, batter, and box structure of the cooling and electronic system as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747